Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 1 of HH
                                                                               20
                 Case: 16-16814 Date Fi(1ed:
                                          of 3)
                                             10/15/2018 Page: 1
                                                                                         Oct 15, 2018
                             UNITED STATES COURT OF APPEALS
                                                                                                      MIAMI
                                FOR THE ELEVENTH CIRCUIT
                                ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                              56 Forsyth Street, N.W.
                                              Atlanta, Georgia 30303

   David J. Smith                                                                      For rules and forms visit
   Clerk of Court                                                                      www.ca11.uscourts.gov


                                            October 15, 2018

   Steven M. Larimore
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 16-16814-FF
   Case Style: Flor Andrea Asalde, et al v. First Class Parking Systems LL, et al
   District Court Docket No: 1:16-cv-20027-MGC

   The enclosed judgment is hereby issued as the mandate of this court.

   Enclosed is the Bill of Costs.

   A copy of this letter, and the judgment form if noted above, but not a copy of the court's
   decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
   was previously forwarded to counsel and pro se parties on the date it was issued.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Brenda H. McConnell
   Phone #: (404) 335-6209

   Enclosure(s)
                                                                         MDT-1 Letter Issuing Mandate
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 2 of 20
                 Case: 16-16814 Date Filed:
                                      (2 of 3)
                                            10/15/2018 Page: 1 of 1


                             UNITED STATES COURT OF APPEALS
                                   For the Eleventh Circuit
                                       ______________

                                             No. 16-16814
                                            ______________

                                       District Court Docket No.
                                         1:16-cv-20027-MGC

   FLOR ANDREA RODRIGUEZ ASALDE,
   JOHN CONDE,
   JAVIER ANTONIO CABRERA SAVINOVICH,

                                                      Plaintiffs - Appellants,


   versus

   FIRST CLASS PARKING SYSTEMS LLC,
   a.k.a. 1st Class Valet Service,
   SEBASTIAN LOPEZ,
   JORGE ZULUAGA,

                                                Defendants - Appellees.
                          __________________________________________

                          Appeal from the United States District Court for the
                                     Southern District of Florida
                          __________________________________________

                                              JUDGMENT

   It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
   entered as the judgment of this Court.

                                      Entered: August 03, 2018
                           For the Court: DAVID J. SMITH, Clerk of Court
                                           By: Jeff R. Patch




     ISSUED AS MANDATE: OCTOBER 15, 2018
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 3 of 20
                Case: 16-16814 Date Filed:
                                     (1 of 18)
                                           08/03/2018 Page: 1 of 17


                                                                       [PUBLISH]




                 IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-16814
                           ________________________

                       D.C. Docket No. 1:16-cv-20027-MGC



   FLOR ANDREA RODRIGUEZ ASALDE, JOHN CONDE,
   JAVIER ANTONIO CABRERA SAVINOVICH, and all others
   similarly situated under 29 U.S.C. § 216(b),

                                                         Plaintiffs - Appellants,

   versus

   FIRST CLASS PARKING SYSTEMS LLC, a.k.a. 1ST CLASS
   VALET SERVICE, SEBASTIAN LOPEZ, JORGE ZULUAGA,

                                                         Defendants - Appellees.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                 (August 3, 2018)
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 4 of 20
                Case: 16-16814 Date Filed:
                                     (2 of 18)
                                           08/03/2018 Page: 2 of 17


   Before JORDAN and JILL PRYOR, Circuit Judges.1

   JORDAN, Circuit Judge:

          We withdraw our previous opinion, reported at 894 F.3d 1248 (11th Cir.

   2018), and issue this opinion in its place.

          Flor Andrea Rodriguez Asalde and others worked as valets for First Class

   Parking Systems LLC in Miami-Dade County, Florida.                    They brought claims

   against FCPS and its owners (whom we refer to collectively as FCPS) under the

   minimum-wage and overtime provisions of the Fair Labor Standards Act, 29

   U.S.C. § 201 et seq. The district court granted summary judgment in favor of

   FCPS, concluding that there was no “enterprise” coverage under the FLSA.

          Following a review of the record, and with the benefit of oral argument, we

   conclude that FCPS was not entitled to summary judgment on the issue of

   “enterprise” coverage. Based on the evidence, a jury could find that the valet

   tickets used by the plaintiffs in their work for FCPS constituted “materials” under

   the FLSA’s “handling clause,” thereby providing “enterprise” coverage. See 29

   U.S.C. § 203(s)(1)(A)(i).




   1
    This opinion is being issued by a quorum pursuant to 28 U.S.C. § 46(d) due to the retirement of
   District Judge William S. Duffey, Jr., on July 1, 2018. See, e.g., United States v. Maragh, 189
   F.3d 1315, 1315 n.* (11th Cir. 1999) (supplemental opinion on rehearing issued by a quorum of
   two judges under § 46(d) following the retirement of the third judge).



                                                  2
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 5 of 20
                Case: 16-16814 Date Filed:
                                     (3 of 18)
                                           08/03/2018 Page: 3 of 17


                                             I

         The FLSA covers certain employment scenarios.            See, e.g., 29 U.S.C.

   §  203(s). The plaintiffs here asserted in part that their employment by FCPS as

   valets was covered by the “materials” prong of the “handling clause” under the

   “enterprise” coverage provision in the Act. See Polycarpe v. E&S Landscaping

   Serv., Inc., 616 F.3d 1217, 1220–21 (11th Cir. 2010).            Cf. Thorne v. All

   Restoration Servs., Inc., 448 F.3d 1264, 1266 (11th Cir. 2006) (addressing

   “individual” coverage rather than “enterprise” coverage). The “handling clause”

   provides that an entity is subject to “enterprise” coverage under the FLSA if it “has

   employees handling, selling, or otherwise working on goods or materials that have

   been moved in or produced for [interstate or international] commerce by any

   person.” 29 U.S.C. § 203(s)(1)(A)(i). See also § 203(b) (defining “commerce”).

   The entity must also have an “annual gross volume of sales made or business done

   [of] not less than $500,000,” § 203(s)(1)(A)(ii), but that requirement is not at issue

   on appeal because FCPS stipulated that it earned at least $500,000 in the years at

   issue. See D.E. 44-4, Deposition of Sebastian Lopez at 11.

         When it moved for summary judgment, FCPS argued in part that the

   plaintiffs could not show that any employees handled any qualifying “goods or

   materials.” The district court agreed and granted summary judgment in favor of

   FCPS on this basis alone.      The court concluded that the cars parked by the



                                             3
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 6 of 20
                Case: 16-16814 Date Filed:
                                     (4 of 18)
                                           08/03/2018 Page: 4 of 17


   plaintiffs were not “materials” under the FLSA. It also ruled that “the fact that [the

   plaintiffs] handled walkie-talkies, pens, uniforms, valet tickets and other items that

   originated out of state” did not change the “instrastate nature of their work”

   because “[FCPS] was the ultimate consumer of those goods.” Rodriguez Asalde v.

   First Class Parking Sys. LLC, 2016 WL 5464599, at *2–3 & n.4 (S.D. Fla. Sept.

   29, 2016).

                                            II

         We review the district court’s summary judgment order de novo, and view

   the evidence (and inferences) in the light most favorable to the plaintiffs, who were

   the non-moving parties. See Howlett v. Birkdale Shipping Co., S.A., 512 U.S. 92,

   94 (1994); Penley v. Eslinger, 605 F.3d 843, 848 (11th Cir. 2010). We hold that

   the evidence presented by the plaintiffs permits a jury to find that the valet tickets

   they used while working for FCPS         were “materials” within the meaning of

   § 203(s)(1)(A)(i).

                                            III

         “Goods” and “materials” are distinct (i.e., not overlapping) categories; an

   object may be a “good” in certain contexts and a “material” in others.            See

   Polycarpe, 616 F.3d at 1222, 1225–27. The term “goods” is defined broadly in the

   Act. See id. at 1222 (quoting 29 U.S.C. § 203(i)). The term “materials” is not

   defined at all. See Rodriguez v. Gold Star, Inc., 858 F.3d 1368, 1370 (11th Cir.



                                             4
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 7 of 20
                Case: 16-16814 Date Filed:
                                     (5 of 18)
                                           08/03/2018 Page: 5 of 17


   2017) (decided after the district court’s ruling in this case); Polycarpe, 616 F.3d at

   1222. 2

          In Polycarpe, we concluded that “materials” are “tools or other articles

   necessary for doing or making something,” 616 F.3d at 1224, but added a

   cautionary footnote: “We do not rule out today that additional meanings of

   ‘materials’ might also exist that also preserve the unchanged ‘goods’ definition and

   the important ultimate-consumer exception. But no party has drawn our attention

   to such a definition of ‘materials’ in this case.” Id. at 1224 n.4.

          We set out the following test for determining whether an item constitutes a

   “material” under the FLSA:

          First, whether an item counts as “materials” depends on whether the
          item is serving as a material in context. . . . [T]o count as “materials,”
          an item must [be a] tool[ ] or other article[ ] necessary for doing or
          making something. . . .

          Second, for an item to count as “materials” it must have a significant
          connection with the employer’s commercial activity; the business may
          not just somehow internally and incidentally consume the item.

   Id. at 1226. We also provided multiple examples to explain what this test means in

   practice.



   2
     “Goods” (unlike “materials”) are subject to an “ultimate consumer exception.” If employees
   “handl[e], sell[ ], or otherwise work” on goods “after their delivery into the actual physical
   possession of the ultimate consumer thereof other than a producer, manufacturer, or processor
   thereof,” then such handling, selling, or working will not serve as a predicate for “enterprise”
   coverage. See § 203(i); Polycarpe, 616 F.3d at 1222.



                                                  5
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 8 of 20
                Case: 16-16814 Date Filed:
                                     (6 of 18)
                                           08/03/2018 Page: 6 of 17


         First, following the lead of the Senate Report for certain 1974 amendments

   to the FLSA, we discussed the soap used by a laundry. See id. at 1224–25. We

   noted that if a laundry uses soap to clean clothes handed over by a customer, then it

   uses the soap as a “material” (a tool or other article necessary for doing or making

   something) to clean those clothes. See id. at 1225. “One could easily consider the

   soap in this example as an ‘article[ ] necessary for doing something,’ for instance,

   washing clothes.” Id. We explained that “where a business provides a service

   using an item as part of its ‘commercial operations,’ Congress intended for those

   kinds of items to be viewed as ‘materials.’” Id.

         Second, we looked to a Department of Labor opinion letter. That letter

   opined that coffee served by a fast-food retailer, as well as the cleaning supplies

   and equipment that it used, were “materials” for the purpose of this test. See id.

   “[W]e imagine that, where a restaurant uses interstate cooking equipment as an

   article to perform its commercial activity of serving food, the restaurant is engaged

   with ‘materials’ that will subject the business to FLSA coverage.” Id.

         Third, we considered the example of china dinner plates. See id. at 1226.

   We said that “[d]epending on how they are used, china dinner plates . . . could

   count as either ‘goods’ or ‘materials.’ Where a catering business uses the china

   plates at a client’s banquet, the plates count as part of the ‘materials’ necessary for

   serving a catered meal.” Id. But where “an accounting firm . . . uses the same



                                             6
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 9 of 20
                Case: 16-16814 Date Filed:
                                     (7 of 18)
                                           08/03/2018 Page: 7 of 17


   china plates as objects of decoration mounted on its lobby wall, the china plates

   cannot count as ‘materials’ because the plates have no significant connection to the

   business[’] accounting work.” Id. Instead, “[t]he china plates in this example

   seem likely to count as ‘goods’ that are subject to the ultimate-consumer exception

   because the accounting firm is the items’ ultimate consumer.” Id. at 1226 n.9.

         Applying this test, and considering the examples we provided, we held in

   Polycarpe that the district court on remand would have to determine whether the

   following items could be found to be “materials” under the FLSA: (1) “shutters

   containing blades that were evidenced to have been made in Col[o]mbia,” sold by

   the employer and installed by its employees, id. at 1227; (2) “burglar alarms with

   wires, key pads, and other components manufactured out of state,” sold by the

   employer and installed by its employees, id.; (3) “paint, tape, and coarse drywall

   screws” with which employees made “home repairs” for customers, id.; and (4)

   “lawn mowers, edger blades, trucks, pencils, and gasoline” with which employees

   performed “landscaping tasks” for customers, id. at 1228.

         Our recent decision in Gold Star, 858 F.3d at 1368—issued after the district

   court issued its summary judgment order—is also informative on the “materials”

   front. In that case, as here, employees of a valet parking company sued under the

   FLSA. They claimed that the cars they parked were “materials.” Applying our

   Polycarpe test, we held that they were not.



                                            7
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 10 of 20
                 Case: 16-16814 Date Filed:
                                      (8 of 18)
                                            08/03/2018 Page: 8 of 17


         In so holding, we further elaborated on the definition of “materials.” We

   favorably cited the decision of the district court on remand in Polycarpe, which

   had ruled that “trucks used by the employees in a landscaping business were

   ‘materials.’” Id. at 1370–71. We did the same with another district court decision

   concluding that “the flashlight, uniform, and cellphone used by an employee of a

   property rental business” could be “materials.’” Id.

         Ultimately, we reasoned in Gold Star that cars parked by valets are not

   “materials” because they are an item on which a service is performed rather than

   the means of performing the service. See id. at 1371. Returning to our “example

   of a commercial laundry, with the soap employed to wash the clothing constituting

   the ‘materials,’” we reasoned that

         [t]he cars that Rodriguez parks are more akin to the clothing than the
         soap in this example. Like the dirty clothing brought to the
         commercial laundry to be washed, the cars are handed to the valet
         parkers to be parked. In both cases, the employees perform a service
         for the customer with respect to the items left in their care. The
         employees do something to the cars here, like the employees of the
         commercial laundry do something to the clothes. In both cases, the
         customers’ goods are returned to the customer after the service is
         performed on them. Neither the cars here nor the clothes in the
         laundry are tools necessary to do a job; rather, they are the “goods”
         which are serviced by the employees using tools (like soap in the
         commercial laundry).

   Id.




                                            8
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 11 of 20
                 Case: 16-16814 Date Filed:
                                      (9 of 18)
                                            08/03/2018 Page: 9 of 17


                                            IV

         The district court held that the plaintiffs could not establish “handling

   clause” (and therefore “enterprise”) coverage for two reasons. First, the vehicles

   they parked are not “materials,” but rather “goods” subject to the FLSA’s “ultimate

   consumer exception.” Second, that the plaintiffs “handled walkie-talkies, pens,

   uniforms, valet tickets, and other items that originated out of state does not change

   the intrastate nature of their work,” because FCPS is “the ultimate consumer of

   those goods.” See Rodriguez Asalde, 2016 WL 5464599, at *2–3 & n.4. Given

   our decision in Gold Star, 858 F.3d at 1371, the district court’s ruling with respect

   to the vehicles was correct. We therefore turn to the items used by the plaintiffs as

   valets for FCPS.

         The plaintiffs argue that the walkie-talkies, pens, uniforms, valet tickets, and

   other items that they used in their jobs were “materials.”          FCPS disagrees,

   defending the district court’s ruling. Based on the record before us, and our

   reading of the relevant statutory provisions and precedent, we hold there are triable

   issues of fact sufficient to defeat FCPS’ motion for summary judgment on the issue

   of “enterprise” coverage. For the present, it is enough for us to analyze and rest

   our decision on the valet tickets that FCPS’ employees use in their work.




                                             9
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 12 of 20
                Case: 16-16814 Date Fi(10
                                        edof08/03/2018
                                             18)       Page: 10 of 17


                                           A

         FCPS provides commercial valet parking services at a variety of locations in

   Miami-Dade County, including a convention center, a theatre, a hotel, and a

   private condominium.     At each of these locations, employees of FCPS use

   numbered valet tickets (purchased and provided by FCPS) to keep track of the cars

   they park for customers. When a car pulls up, the valet who is in charge of parking

   obtains a valet ticket. On one half of the ticket he or she writes his or her name

   and the make, model, and color of the car. This information is then written down

   on a sheet by the valet who is in charge of the information/control booth and who

   keeps the keys of the cars. The parking valet gives the other half of the ticket to

   the owner of the car, who uses it later to request the vehicle. See D.E. 29-3,

   Deposition of Javier Cabrera at 42–43; D.E. 29-4, Deposition of Flor Andrea

   Rodriguez Asalde at 14, 18, 23-24; D.E. 36, Defendants’ Amended Statement of

   Material Facts at ¶¶ 47, 51, 62; D.E. 44-2, Affidavit of Flor Andrea Rodriguez

   Asalde at ¶ 46; D.E. 44-3, Affidavit of John Conde at ¶ 2; D.E. 47-1, Supplemental

   Affidavit of Javier Antonio Cabrera Savinovich at ¶ 4; D.E. 49-3, Deposition of

   Jorge Zuluaga (FCPS’ corporate representative) at 23.

         A jury could find that the valet tickets used by FCPS in providing its

   commercial parking services constitute “materials” within the meaning of the

   FLSA’s “handling clause.” First, looking at the matter contextually, a jury could



                                           10
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 13 of 20
                Case: 16-16814 Date Fi(11
                                        edof08/03/2018
                                             18)       Page: 11 of 17


   find that the valet tickets are “articles necessary for doing . . . something,” i.e.,

   providing the commercial service of parking cars. See Polycarpe, 616 F.3d at

   1226.     Second, a jury could find that the valet tickets have a “significant

   connection” with FCPS’ commercial activity. See id.           For a fee, valet parking

   services like FCPS take custody of cars belonging to others, park them, and then

   give them back to their owners at a later time. FCPS needs some way to keep track

   of the cars that are entrusted to its care so that it can locate them, retrieve them, and

   return them to their owners without undue delay at the appropriate time. A jury

   could find that the valet tickets, rather than being incidental, are a necessary means

   for FCPS to ensure inventory control in its provision of commercial parking

   services. Stated differently, a jury could find that the valet tickets are necessary to

   FCPS in the same way that laundry soap is necessary to a laundry. See Polycarpe,

   616 F.3d at 1225 (“where a business provides a service using an item as part of its

   ‘commercial operations,’ Congress intended for those kinds of items to be viewed

   as ‘materials’”).

           FCPS argues that the valet tickets are not “materials” under Polycarpe. But

   it does this in conclusory fashion, without explaining how it could run its business

   operation without them. See Br. for Appellees at 8. As a result, we are not

   persuaded by its argument. As for the district court’s ruling that the valet tickets

   (and other items used by FCPS’ employees) are merely goods used by FCPS and



                                              11
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 14 of 20
                Case: 16-16814 Date Fi(12
                                        edof08/03/2018
                                             18)       Page: 12 of 17


   are subject to the ultimate consumer exception, we have already explained why a

   jury must decide whether the valet tickets are “materials” in the context of FCPS’

   commercial parking operations. Cf. Watkins v. City of Montgomery, 775 F.3d

   1280, 1288 (11th Cir. 2014) (“We acknowledge that the question of whether pay

   deductions for exempt employees are permissible under the FLSA can present a

   question of law that falls outside the province of the jury.          But that is not

   necessarily the case, and it was not the situation here.”); Rodriguez v. Farm Stores

   Grocery, Inc., 518 F.3d 1259, 1263–64 (11th Cir. 2008) (whether managers of

   chain of drive-through grocery stores fell within the FLSA’s executive exemption

   was a matter for the jury). As for the district court’s conclusion that “the plaintiffs’

   work” is of an “intrastate nature,” we have rejected that rationale as a basis for

   determining FLSA “enterprise” coverage; the inquiry here must focus on one or

   more specific “goods” or “materials.”          See Gold Star, 858 F.3d at 1369 n.2

   (holding that whether a business has a “local nature” is irrelevant, and that the

   “enterprise” coverage question turns on whether the items in question “were

   ‘goods’ not subject to the ultimate consumer exception or . . . were ‘materials,’

   [that] . . . ‘have been moved in or produced for commerce.’”). See also Polycarpe,

   616 F.3d at 1221 (“An erroneous view of FLSA enterprise coverage—one that

   hangs on what is called the ‘coming to rest’ doctrine—is at odds with th[e]

   statutory text. The ‘coming to rest’ doctrine is the belief that interstate goods or



                                             12
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 15 of 20
                Case: 16-16814 Date Fi(13
                                        edof08/03/2018
                                             18)       Page: 13 of 17


   materials can lose their interstate quality if the items have already come to rest

   within a state before intrastate purchase by a business.”); id. at 1228 (“The inquiry

   for enterprise coverage under the FLSA is whether the ‘goods’ or ‘materials’ were

   in the past produced in or moved interstate, not whether they were most recently

   purchased intrastate.”).

                                            B

         To show that “enterprise” coverage exists, the plaintiffs must also establish

   that the “materials” at issue—here the valet tickets—“have been moved in or

   produced for [interstate or international] commerce by any person.” 29 U.S.C.

   § 203(s)(1)(A)(i).   The district court appeared to accept that the evidence at

   summary judgment allowed a jury to find that the plaintiffs met this requirement

   with respect to a number of items, including the valet tickets. See Rodriguez

   Asalde, 2016 WL 5464599, at *3 n.4 (noting that the items in fact “originated out

   of state”). Our own plenary review of the record confirms that there is sufficient

   evidence for a jury to find that the valet tickets moved in or were produced for

   interstate commerce.

         In its amended statement of material facts, FCPS asserted that it purchased

   the valet tickets “within Florida.” D.E. 36, Defendants’ Amended Statement of

   Material Facts at ¶ 71. FCPS’ director of operations attested to the same thing in

   his affidavit. See D.E. 29-6, Affidavit of Sebastian Lopez at ¶ 10. This assertion



                                            13
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 16 of 20
                Case: 16-16814 Date Fi(14
                                        edof08/03/2018
                                             18)       Page: 14 of 17


   concerning purchase, however, does not establish that the tickets were

   manufactured in Florida.

            In his deposition, Jorge Zuluaga, one of FCPS’ owners, testified that it was

   his “understanding” that the valet tickets were manufactured in Florida.                    He

   explained that had “been at the shop” of one of FCPS’ local vendors and had “seen

   the huge machines . . . and all the printing right there.” D.E. 49-3, Deposition of

   Jorge Zuluaga at 24. He also said that the tickets had the name of the company on

   them, and that company “belongs to Florida.” Id. at 25.3

            If this was all the record contained, we might well agree with FCPS that the

   plaintiffs failed to create a jury issue as to whether the valet tickets moved in or

   were produced for interstate commerce. But, as they say, there is more. In a

   supplemental affidavit submitted before the district court issued its summary

   judgment order, one of the plaintiffs, Javier Antonio Cabrera Savinovich, said that

   in late July of 2016 he found in his personal documents a valet ticket he had issued

   to a customer while working as a valet for FCPS. He also explained that he and

   the other valets used tickets like that one in parking cars for FCPS. See D.E. 47-1,

   Supplemental Affidavit of Javier Antonio Cabrera Savinovich at ¶¶ 4–6. That

   representative ticket, a copy of which was attached to the affidavit, stated “PRINTED

   IN USA,”    as well as “SOUTHLAND PRINTING, SHREVEPORT, LA.” See D.E. 47-2.

   3
       FCPS did not present any copies of valet tickets in its summary judgment submissions.



                                                   14
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 17 of 20
                Case: 16-16814 Date Fi(15
                                        edof08/03/2018
                                             18)       Page: 15 of 17


         FCPS moved to strike Mr. Cabrera Savinovich’s supplemental affidavit and

   the valet ticket on a number of grounds, see D.E. 48, but the district court did not

   rule on that motion and, as noted, appeared to accept for purposes of summary

   judgment that the valet tickets and other items used by the plaintiffs originated

   outside of Florida. To the extent that FCPS mounts evidentiary objections to the

   supplemental affidavit and the valet ticket on appeal, see Br. for Appellees at 10–

   11, we reject them. First, Mr. Cabrera Savinovich was competent to authenticate

   the valet ticket, as he attested that he had provided it to one of FCPS’ customers

   and found it in his personal documents. See Fed. R. Evid. 901(b)(1) (testimony

   “that an item is what it is claimed to be” is sufficient to authenticate the item);

   United States v. Lanzon, 639 F.3d 1293, 1301 (11th Cir. 2011) (“The proponent

   need only present enough evidence to make out a prima facie case that the

   proffered evidence is what it purports to be.”) (internal quotation marks omitted).

   See also Fed. R. Evid. 902(7) (providing that “[a]n inscription, sign, tag, or label

   purporting to have been affixed in the course of business and indicating origin,

   ownership, or control” is self-authenticating).    Second, although Mr. Cabrera

   Savinovich had submitted an earlier affidavit stating that he did not know where

   FCPS purchased the valet tickets, see D.E. 44-1, Affidavit of Javier Antonio

   Cabrera Savinovich at ¶ 26, the supplemental affidavit was not a sham. Mr.

   Cabrera Savinovich said that he located the valet ticket in his personal documents



                                           15
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 18 of 20
                Case: 16-16814 Date Fi(16
                                        edof08/03/2018
                                             18)       Page: 16 of 17


   six days after he submitted the initial affidavit, and that explanation is enough to

   allow consideration of the supplemental affidavit. Under the circumstances, any

   issues concerning Mr. Cabrera Savinovich’s credibility is for the jury. See, e.g.,

   Furcron v. Mail Ctrs. Plus, LLC, 843 F.3d 1295, 1306 (11th Cir. 2016) (explaining

   that the sham affidavit rule “only operates in a limited manner to exclude

   unexplained discrepancies and inconsistencies”).

         On the merits, FCPS contends that the name of a company and its location

   on a valet ticket “may simply reflect the name of the patent holder or reflect the

   name of the parent company of the local Florida printer.” Br. for Appellees at 11.

   That assertion could be true, but it is not necessarily true, and it is not one that a

   jury must accept. We have to view the evidence in the light most favorable to the

   plaintiffs, and when seen in that light, the printing indicates that the valet ticket

   was manufactured by Southland Printing in Shreveport, Louisiana.

         A label or inscription reflecting an item’s place of manufacture is admissible

   evidence and generally suffices to support a jury finding as to origin, as all courts

   reaching the question seem to agree. See, e.g., United States v. Brantley, 68 F.3d

   1283, 1288 (11th Cir. 1995) (“the weapon, which was seized in southern Florida,

   bore an imprint indicating that it had been manufactured in Atlanta, a clear

   indication of interstate commerce”). Accord United States v. Burdulis, 753 F.3d

   255, 262–64 & n.8 (1st Cir. 2014) (affirming interstate nexus aspect of conviction



                                            16
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 19 of 20
                Case: 16-16814 Date Fi(17
                                        edof08/03/2018
                                             18)       Page: 17 of 17


   solely on the basis of an inscription, and collecting similar cases from other

   circuits); United States v. Alvarez, 972 F.2d 1000, 1004 (9th Cir. 1992) (inscription

   of “Garnika, Spain” on firearm could be used to show its manufacture in Spain),

   overruled on other grounds by Kawashima v. Mukasey, 530 F.3d 1111, 1116 (9th

   Cir. 2008). Indeed, FCPS does not cite any contrary authority. The printing on the

   representative valet ticket, we therefore conclude, is sufficient to create a jury

   question on movement in interstate commerce.

                                                  V

          The district court correctly ruled that the vehicles parked by the plaintiffs

   while working as valets for FCPS are not “materials” under the FLSA.

   Nevertheless, FCPS was not entitled to summary judgment on the issue of

   “enterprise” coverage. Viewing the evidence in the light most favorable to the

   plaintiffs, a jury could find that the valet tickets used by FCPS’ employees

   constitute “materials” under § 203(s)(1)(A)(i) of the FLSA. A jury could also find,

   based on the printing on the representative valet ticket provided by Mr. Cabrera

   Savinovich, that the tickets were manufactured outside of Florida and moved in

   interstate commerce under § 203(s)(1)(A)(i).4

          AFFIRMED IN PART, REVERSED IN PART, and REMANDED.

   4
     Given our rulings, we need not reach the other issues presented, such as whether there is
   sufficient evidence that other items used by the plaintiffs in their work as valets for FCPS were
   “materials” or moved in international or interstate commerce.



                                                  17
Case 1:16-cv-20027-MGC Document 74 Entered on FLSD Docket 10/16/2018 Page 20 of 20
                 Case: 16-16814 Date Filed:
                                      (3 of 3)
                                            10/15/2018 Page: 1 of 1




     October 15, 2018
